Citation Nr: 1720571	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-30 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   

2.  Entitlement to an increased rating for residuals of a stress fracture of the right heel, evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a stress fracture of the right heel, evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from March 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Post-service medical evidence corroborates the Veteran's in-service stressor of personal assault and military sexual trauma; there is medical opinion evidence that links a diagnosis of PTSD and major depressive disorder to in-service personal assault and military sexual trauma.  

2.  The Veteran's residuals of a stress fracture of the right heel are not productive of more than moderate impairment.  

3.  The Veteran's residuals of a stress fracture of the left heel are not productive of more than moderate impairment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD and major depressive disorder are met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016). 

2.  The criteria for an evaluation in excess of 10 percent for residuals of a stress fracture of the right heel are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5299 - 5284 (2016).  

3.  The criteria for an evaluation in excess of 10 percent for residuals of a stress fracture of the left heel are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5299 - 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an August 2013 letter as to all claims on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file.  Also, VA treatment records have been obtained.  He declined to testify in support of his claims.  The Veteran has been afforded VA examinations in conjunction with his claims on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  VA outpatient treatment (VAOPT) records show that as to his May 2014 VA psychiatric examination he reported that he was dissatisfied with that examination because he had been unaware of the purpose of that examination and, because of his reluctance to discuss his military sexual trauma (MST), he had not been forth coming to that examiner.  However, the report of that examination reflects that he did report his MST.  The adequacy of the examinations and medical opinions obtained has not otherwise been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326.  

In the Veteran's July 2014 VA Form 9, Appeal to the Board, he reported that he had been afforded a two hour compensation examination on July 31, 2014, and wished to have this made a part of his record on appeal.  This particular record is a part of this VAOPT records and it, as well as all of his VAOPT records have been carefully reviewed.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

The Veteran's STRs are negative for psychiatric disability except that while a psychiatric evaluation on examination for service discharge in January 1979 was negative, in an adjunct medical history questionnaire, he reported having or having had depression or excessive worrying, and nervous trouble of some sort.  

In July 1976 the Veteran was given a Letter of Commendation for his outstanding performance in his company and the Motor Transport Operators Course, Heavy Vehicle, as exemplified by his selection as the Honor Graduate of his class.  The letter further states that by earning this distinction he had shown that he possessed the qualities and abilities that set him apart as a superior soldier in the U.S. Army.  This achievement was a result of hard work, devotion to duty, and academic prowess.  

The Veteran's service personnel records show that he was given an Article 15 in November 1976 for operating a 20 ton dump truck in excess of the posted speed limit, for which he forfeited $30.00 in pay. 

Also contained in the Veteran's military personnel file are Letters of Appreciation in April 1977 and April 1978 from his commanding officer expressing thanks for the Veteran's hard work and efforts which he had put forth.  

An Evaluation Report in November 1978 reflects that he was considered to be an exceptional soldier, and displayed all the qualities of an N.C.O.  He also demonstrated leadership in attacking and accomplishing any task given to him by his superiors.  It was felt that he was an asset to this unit and to the United States Army, and would make a fine N.C.O.  Another person stated that he had contributed greatly to the maintenance Program of this unit with a program for newly assigned personnel.  Due to an extreme shortage of school trained personnel, he was continuing his mechanical and, technical education in order that proper methods of trouble shooting and servicing and repair of wheeled vehicles might be accomplished.  He was a good asset to this unit in his performance in his duty as a senior mechanic and assistant Squad Leader. 

When discharged from active service the Veteran had achieved the rank of "SP4."  

On VA examination in 1988 an examiner reviewed the Veteran's STRs which disclosed that he had had a complaint of bilateral heel discomfort, which was diagnosed at the time as possible stress fractures and for which he was given limited duty for a period of time.  He completed his basic training.  The Veteran reported that his heels have given him continuous discomfort since the episode during basic training and has never really let up.  On examination he stood erect with no list.  He had full range of motion of both ankles.  Ankle dorsiflexion was 15 degrees, bilaterally, and plantar flexion was 30 degrees, bilaterally.  There was normal sub-talar motion.  He complained of pain on pressure over the posterior aspect of both heels and also over the plantar aspect of both heels, but from an observation point, the heels looked perfectly within normal limits.  

X-rays of both heels showed normal ankle joint, sub-talar joints, calcaneal cuboid joint and no evidence of bony abnormality of either os calcis.  The diagnosis was heel stress fractures, calcanei (by history), no residual evidence of problem by X-ray, and subjective complaint of tenderness posteriorly and inferiorly over the posterior os calcis.  

On VA examination in August 2004 the Veteran complained that at rest and while standing or walking he had pain, weakness, stiffness, swelling and fatigue.   The examiner stated that due to this, the Veteran's functional impairment was difficulty walking.  The condition did not result in any time lost from work.  On physical examination his posture was within normal limits.  His gait was within normal limits.  Leg length from the anterior superior iliac spine to the medial malleolus is 95 cms. on the right and 95 cms. on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing.  He did not require an assistive device for ambulation.  Examination of the right foot revealed tenderness.  Examination of the left foot also revealed tenderness.  Pes planus was not present.  He did not have any limitation with standing and walking.  He did not require any type of support with his shoes.  Non-weight bearing X-rays of each foot were within normal limits.  The diagnosis was stress fracture of the right and the left heels. 

The Veteran's claim for service connection for PTSD and for evaluations in excess of 10 percent for residuals of stress fractures of each heel was received on March 12, 2013.  

In VA Form 21-4138, Statement in Support of Claim, dated in August 2013 and received in September 2013 in response to the VCAA letter requesting information as to his inservice stressors, the Veteran reported that during boot camp a man had, while naked, sat on top of him and put his genitals in the Veteran's mouth.  He had been attacked three times.  He had reported this to his sergeant and had changed his bunk.  He had seen a civilian psychiatrist in Colorado Springs but could not remember that person's name.  

In VA Form 21-0781a, Statement in Support of claim for service connection for PTSD, received in September 2013 the Veteran referenced the incidents described in the VA Form 21-4138 which occurred during boot camp at Ft. Dix, New Jersey, in March and April 1976.  He also reported that at his permanent station at Ft. Carson, Colorado, his Platoon Sergeant (whom he identified by name) had sent him to someone in mental health.  The Veteran was getting beaten up regularly by an "E-5" and an "E-6."  The Veteran had started hurting, i.e. cutting himself because he could not cope with having been sexually abused.  

On official examination in September 2013 it was reported that in addition to having bilateral stress fractures of the heels, the Veteran had osteopenia, bilaterally.  He reported having had continuous pain in his heels since his inservice injury.  

On examination the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or weak foot.  It was reported that he had had bilateral stress fractures which were moderate.  He had not had surgical intervention.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups, or when the joints were used repeatedly over a period of time.  He did not use any assistive devices as a normal mode of locomotion.  Imaging studies had revealed bilateral osteopenia.  

The examiner stated that the Veteran's condition impacted his ability to work.  He had no limitation as to lifting.  At one time he could walk one half of a mile.  During an 8 hour day he could walk 3 miles.  He could stand for up to 30 minutes and during an 8 hour day for 3 hours.  The Veteran did not report that flare-ups impacted function of his feet.  

On VA psychiatric examination in May 2014 the Veteran's records were reviewed.  It was reported that on examination he did not have a diagnosis of PTSD that conformed to the DMS-5 criteria.  The diagnosis was a mild recurrent major depressive disorder.  The examiner opined that the Veteran's current depressive symptoms were less likely than not (less than 50 percent) due to military service.  He had a long history of alcohol use, relationship discord and personality factors that contributed to his current mood disorder.  There also was no clear evidence or markers related to military sexual trauma (MST).  He did not have more than one diagnosed mental disorder.  

The Veteran had a limited history of mental health treatment.  He was diagnosed with depression, anxiety and PTSD in January 2013.  However, no clear timeline or elaboration of his symptoms related to their diagnoses was noted in his medical records.  Moreover, his outpatient treatment notes were generally related to relationship, health, and financial difficulties.  

The Veteran joined the Army at the age of 18.  He completed 3 years of service and said he liked his career.  He made a "few" good friends during his military career.  He first married at the age of 19.  He had been married a total of 4 times.  He had been with his current wife for one year. He was married about one month ago to his "childhood sweetheart."  He described his current marriage as "fantastic."  He also said he loved his wife, was able to show affection and felt emotionally connected to her.  He continued to have a number of healthy relationships, including his wife, biological family, and his wife's son.  He said "her family" was supportive and he loved "all her kids."  

The Veteran stated that he liked to fish. He also owned a boat, drove a truck for fun and liked to "make a little money."  He said he was busy with his new marriage and said his social circle is "just right."  He was able to manage social atmospheres such as restaurants.  When asked about social anxiety he talked about irritability related to "children screaming and yelling" in public.  

The Veteran described his military career as attempting to get away from several persons.  During his career he always did a good job, was an honor graduate out of AIT, and received several awards in Colorado. He was considered hard working and dependable. He was once disciplined for speeding. He was also once charged for assault on an MP. He was promoted to E5, but missed the board exam by "2 points." He was discharged at the rank of E4.  When asked about military related trauma he talked about sexual trauma in boot camp.  During one incident several men caught him in his bunk and sat on his face while they were naked.  This occurred two other times.  They also persistently harassed him and when he once attempted to fight back they said they would kill him.  They also tried to force him to perform oral sex.  The Veteran stated that these individuals had also physically assaulted several other soldiers.

The Veteran said when he was in military service he had come into contact with other soldiers who were abusive.  He had cut his arms as a result.  He reported that he had gone to a psychiatrist in Colorado Springs because he did not want it on his military record.  He reported having seen a "lady twice a week" for several months; however, he could not remember why.  He denied use of psychotropic medications at the time.  He had presented at VA in the fall of 2012.  He had been diagnosed with depression, anxiety and PTSD.  In 1991 he was treated for alcohol abuse and completed a 30 day program.  He said just lately he had begun cutting himself because he was angry about his past.  

The examiner reported that the Veteran did not meet full criteria for PTSD.  He met criteria A for PTSD as he reported a history of military sexual trauma in which others reportedly sat on his face and forced their genitals in his mouth.  He also met criteria B and E for PTSD.  

The Veteran did not meet criteria D for PTSD.  He remained positive about the future and said his goal was to make the rest of his life the "best" he could.  At times he experiences persistent anger and shame related to his past sexual trauma.  However, he remained reasonably engaged socially.  He felt close to his current wife and said he was happy with his current social circle.  He remained engaged in a variety of significant activities.  

The examiner reported that the Veteran did not evidence symptoms consistent with psychosis, mania or a personality, eating or alternative anxiety disorder.  Overall, the Veteran's symptoms remained mild.  He did not meet the full criteria for PTSD and mainly struggled with nightmares and irritability.  His symptoms of depression were mild and he noted that his medications had significantly helped manage his mood.  When experiencing persistent symptoms he isolates himself, was irritable and struggled to remain engaged with others.  Despite his symptoms, he had remained highly functional, had many good relationships, was interested in his hobbies and relationships, and was successful at work.  

The examiner opined that the Veteran's current depressive symptoms were less likely than not (less than 50 percent) due to military service.  There was also no clear evidence or markers related to MST.   

In the Veteran's July 2014 VA Form 9 he reported having undergone a two hour VA examination on July 31, 2014 and, in essence, requested that this be made a part of his record on appeal.  

An August 19, 2013 VAOPT record shows that on evaluation by a licensed clinical social worker the Veteran spoke about the returning veterans from Vietnam who messed with him.  "They treated me horrible, like they blamed me.  I was a small guy and became a target.  That was when I started cutting myself and I wasn't dealing with things."  He had one of his supervisors see what he was doing to himself and he was sent to get help at a mental health clinic.  After a current evaluation the diagnoses were depression, PTSD, and anxiety.   

A June 7, 2013, VAOPT record shows that on evaluation by a licensed clinical social worker the Veteran reported that during service he had cut his arms and that one of his sergeants, "[J.B.]," sent him to a therapist.  The Veteran reported that he had been drinking a lot and he did not want the therapist to know of that.  He had struggled with being sexually attacked in boot camp.  He also had a difficult time with his commanding officer and he had cut himself multiple times trying to deal with his feelings.  

A July 31, 2014 VAOPT record authored by VA psychologist J.E. (and acknowledged by VA psychiatrist J.S.) shows that because of the Veteran's dissatisfaction with the May 2014 VA psychiatric examination he was afforded another in-depth psychiatric evaluation.  He reported that he believed that at the May 2014 examination he did not accurately represent himself because he did not like to talk of his issues and did not fully understand the nature of the evaluation at the time.  His primary VA Mental Health Counselor, a licensed clinical social worker, also noted his disinclination to talk of the symptoms in therapy and lent her support to the notion that he may not have accurately represented himself.  

All of the Veteran's military information is self-reported.  He reported that he started to experience stressful events during boot Camp at Ft. Dix, New Jersey.  He related being sexually assaulted by a group of men and then subsequently observing them attack other males in the unit.  He was aware that they knew he had seen them beat the others, and he feared reprisal.  After these events he did not feel safe sleeping in the building with these men and noted that he started to develop anger problems.  While he related that his drinking behavior increased in the military, to be social, he noted increasing use to escape his anger and distress over this event.  He reported that subsequent events added to his distress, and described being physically attacked and beaten by "NCOs" at his duty station in Colorado, and being "tortured" by these individuals.  Relative to the latter, he explained that they were aware of his snake phobia and would put snakes in vehicles and then send him to fetch the vehicle and on at least one occasion, ordered him to go into the field and catch rattle snakes.  He related that he did not know how to deal with these issues, which contributed to his anger issues, sleep problems, and increased drinking, and cutting himself to relieve the stress, all of which he believed contributed to the dissolution of his first marriage.  

The Veteran's VA treatment focused on depression, PTSD, anxiety, MST, and alcohol use disorder.  The Veteran also reported an incidence of sexual abuse as a youth, when his uncle, who was in high school, engaged in inappropriate touching and making the Veteran touch him.  However, the Veteran did not associate any particular sense of distress related to this event.  He reported wearing E-5 stripes during service, but was an E4 when discharged from service due to performing a few points short of the cut off on his advancement test.  He reported that he started to drink more heavily in the Army, to fit in, but noted an escalation of his drinking behavior after the stressful events noted, to cope with his distress.  After service he had abused alcohol and cocaine but had undergone treatment in 1991.  

The Veteran underwent a mental status examination and psychological testing.  Overall, his endorsements and elaboration obtained during the interview suggested that his experiences and symptoms met the full DSM 5 criteria for PTSD.  It was opined that it was as likely as not that his symptoms resulted from experiences during military duty.  His symptoms of PTSD were explained.  Also, his self-report inventory of symptoms of depression indicated that the criteria for a major depressive episode were met.  

In a diagnostic summary it was reported that given the Veteran's responses and elaborations obtained during the clinical interview, his experiences and symptoms meet the DSM 5 Criteria for PTSD and it was more likely than not to be due to events which occurred during military duty.  Specifically, he experienced at least one event during military service which met DSM-5 criterion A for trauma.  He also reported symptoms that met the criteria for intrusion symptoms, avoidance, negative alterations in cognitions and mood, alterations in arousal and reactivity, as well as the criteria for duration of symptoms and level of distress.  He also presented with a history of care for recurrent major depressive episodes.  Overall, his report was consistent with the historical diagnosis of a recurrent major depressive disorder.  He also reported a pattern of alcohol consumption that still meets the criteria for an Alcohol Use Disorder.  

An Acquired Psychiatric Disorder, Including PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder; (f) schizophrenia;(g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  However, a bipolar disorder of any type is not listed at 38 C.F.R. § 3.384 as being a psychotic disorder. 

Prior to March 19, 2015, 38 C.F.R. § 3.384 provided that a psychosis was a disorder listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision (DSM-IV-TR), but VA published an interim final rule, 79 Fed.Reg. 45,093 through 45,103 (Aug. 4, 2014) which noted that this was outdated with publication of and replaced with DSM-5.  The interim final rule was adopted as final without change, 80 Fed.Reg. 14,308 and 14,309 (March 19, 2015), in which it was noted that Shared Psychotic Disorder as a distinct diagnosis in § 3.384(h) was removed as DSM-5 now classified it as a part of Delusional Disorder.  Included in the prior version of § 3.384 were the following listed disorders: Psychotic Disorder Due to General Medical Condition; Psychotic Disorder Not Otherwise Specified; and Substance-Induced Psychotic Disorder.  To be consistent with current DSM-5 nomenclature of the DSM-5, VA updated the names of these disorders to Psychotic Disorder Due to Another Medical Condition, Other Specified Schizophrenia Spectrum and Other Psychotic Disorder, and Substance/Medication-Induced Psychotic Disorder, respectively.  79 Fed.Reg. 45,093 - 45,094 (Aug. 4, 2014).  
This regulatory revision was applicable to all claims received by VA or at the agency of original jurisdiction on or after August 4, 2014, but not applicable to claims pending at the Board (i.e., certified to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit (Fed. Cir.) on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  80 Fed.Reg. 14,308, 14,309 (March 19, 2015).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM).  

As to the third requirement for PTSD, the existence of an in-service stressor, 38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional based on a postservice examination of the veteran cannot be used to establish the occurrence of the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD.  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

The Veteran's recognized period of active service was during peacetime and it is neither alleged nor shown that he sustained any traumatic event during combat, or that he engaged in combat with the enemy, or experienced a trauma related to hostile military or terrorist activity, or that he was a prisoner-of-war, and it is not claimed or shown that PTSD was diagnosed during service.  See 38 C.F.R. § 3.304(f)(1), (2), (3), and (4).  

Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

In these situations, the record must contain service records or other corroborative evidence that substantiates or verifies testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(4) (stressor of in-service personal assault) was renumbered as (f)(5).  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010).  However, a claim for PTSD based on alleged personal (or sexual) assault under 38 C.F.R. § 3.304(f)(5) is not to be considered under the more liberal provision of 38 C.F.R. § 3.304(f)(3) which governs claims for service connection for PTSD based on hostile military or terrorist activity.  Acevedo v. Shinseki, 25 Vet. App. 286, 289 - 91 (2012).  

When PTSD is based on in-service assault, evidence from sources other than the service records may corroborate an account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Additionally, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

Furthermore, pertinent provisions of Manual M21-1 specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is a physical assault. See M21-1, Part III, Change 49 (February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 (1998).

VA will not deny a PTSD claim that is based on in-service assault without first advising the claimant that evidence from sources other than the Veteran's service records or that evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  As well, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that an assault occurred.  38 C.F.R. § 3.304(f)(5). 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Board recognizes the efforts undertaken by the RO in an attempt to independently corroborate the Veteran's stressors.  As to the Veteran's report of having been physically and sexually assaulted during military service, he did not provide the names of any individuals that he states assaulted him.  Similarly, he has not provided sufficient information which would allow VA to contact the health care professional to confirm the Veteran's statements that he received psychological help from a private source during his military service.  Likewise, there is no corroboration based upon the Veteran's inservice performance evaluations.  Rather, following his reported assault during boot camp he received two letters of appreciation, one letter of commendation, and received promotions at regular intervals.  Also, he received only one disciplinary action during service, an Article 15 but this was merely for driving a vehicle too fast and would not suggest that the Veteran had some other or greater problem inasmuch as there is no pattern of inservice misbehavior.  

The Board, however, is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61132 (Oct. 16, 2000) ("Many incidents of in-service personal assault are not officially reported, and veterans may find it difficult to produce evidence to prove the occurrence of this type of stressor.").  Indeed, the fact that mental health professionals treating the Veteran post-service accepted that the stressors occurred can be considered corroborating evidence.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011) (providing that in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304 (f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated).  The July 2014 VA evaluation is extensive, and it was prepared by a VA psychologist and acknowledged by a VA psychiatrist.  Significantly, the VA psychologist knew the precise circumstances surrounding the Veteran being scheduled for another examination.  The evaluation also entailed psychological testing which is designed in part to detect malingering or exaggeration of symptoms for pecuniary purposes.  The evaluation report further shows that the Veteran's treating social worker supported the Veteran's contention that he did not accurately represent himself at the May 2014 VA examination.  Ultimately, the July 2014 VA psychologist found that the Veteran's assertions of in-service physical assault and military sexual trauma were credible.  As such, the Board finds that the element of credible supporting evidence that the in-service stressors occurred has been met. The VA psychologist linked the diagnosis of PTSD and major depressive disorder to the in-service personal assault and military sexual trauma.  Accordingly, the Board finds that service connection for PTSD and major depressive disorder is warranted.

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Under 38 C.F.R. §§ 4.40 and 4.45 for musculoskeletal and joint disorders functional loss and disability from pain, "weakened movement, excess fatigability, or incoordination" must be considered for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Consideration of the DeLuca factors is not limited to those effects that can be expressed as additional limitation of motion.  "[T]hese determinations [of weakened movement, excess fatigability, or incoordination] should, if feasible, be expressed in terms of degree of additional range of motion loss."  DeLuca, 8 Vet. App. at 207.  

Under 38 C.F.R. § 4.59 painful motion, with pathology, is productive of and a factor of disability, and objective signs of it should be noted; also, muscle spasm assists the identification.  Crepitation, elicited upon flexion, indicates pathology.  Painful, unstable, or malaligned joints, due to healed injury, warrants at least a minimum compensable rating.  

Analogous Rating (Built-Up Diagnostic Code)

A disability not listed in the Schedule For Rating Disabilities may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies and the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings will be avoided.  Organic diseases and injuries will not be rated analogously to conditions of functional origin.  38 C.F.R. § 4.20.  See also 38 C.F.R. § 4.27 (the use of "built-up" DCs carrying the last two digits of "99").  

Here, the service-connected heel stress fractures have been rated by use of a built-up code, DC 5299, as residuals of a foot injury under DC 5284.  All other possible Diagnostic Codes will also be considered.  

Normal plantar flexion of an ankle is to 45 degrees and normal dorsiflexion is to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 moderate impairment due to a foot injury warrants a 10 percent rating; when moderately severe a 20 percent rating is assigned; and when severe a 30 percent rating is assigned.  

A 10 percent rating is warranted for moderate limitation of motion of the ankle under DC 5271 (and is the maximum rating for limitation of motion of an ankle), or for ankylosis of the subastragalar or tarsal joint in good weight-bearing position under DC 5272 or for malunion of the os calcis or astragalus with moderate deformity under DC 5273, or for impairment of the tibia or fibula, with malunion and slight ankle disability under DC 5262.  

A 20 percent rating is warranted for moderate limitation of motion of the ankle under 5271 or for ankylosis of the ankle in plantar flexion of less than 30 degrees under DC 5270, or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under DC 5272, for malunion of the os calcis or astragalus with marked deformity under DC 5273, or for an astragalectomy under DC 5274, or for impairment of the tibia or fibula, with malunion and moderate ankle disability under DC 5262.  

A 30 percent rating is warranted for disability of the ankle if, under DC 5270, there is ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero (0) degrees and 10 degrees.

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Residuals of Stress Fractures of Each Heel

The Board has given consideration to the possible evaluation of the Veteran's disabilities from his bilateral stress fractures of his heels under all potentially relevant Diagnostic Codes.  Because he does not have pes planus, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or weak foot, the most appropriate Diagnostic Code for rating purposes is for foot injuries, i.e., 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The recent VA examination found that he does not have pain, weakness, fatigability, or incoordination which significantly limit functional ability during flare-ups, or when the joints were used repeatedly over a period of time.  He has never had any surgical intervention and the evidence does not show that he has ever used any assistive devices as a normal mode of locomotion.  Although the Veteran has suggested that X-rays at the recent VA examination revealed arthritis, presumably of his ankle, the report of that examination revealed that he actually has bilateral osteopenia.  "Osteopenia is reduced bone mass.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1202 (28TH ed. 1994)."  Moore v. West, 17 Vet. App. 238 (Table), No. 98-195, slip op. (U.S. Vet. App. Oct. 26, 1999); 1999 WL 1023754 (Vet.App.).  However, no disability from the osteopenia is shown, and even if there was, the evidence does not show that the osteopenia is related to his past stress fractures of the heels.  

Functionally, the VA examination found that while the bilateral stress fractures impacted the Veteran's ability to work, he had no limitation as to lifting.  Moreover, at one time he could walk one and a half mile and during an 8 hour day he could walk 3 miles.  At one time he could stand for up to 30 minutes and during an 8 hour day for 3 hours.  From this the examiner concluded that the Veteran's impairment from his bilateral stress fractures was moderate.  

In light of the findings, the 2013 VA examiner opined that the Veteran's functional limitations, as described at the time of that examination, encompassed no more than moderate impairment.  The Board concurs because, significantly, the Board notes that the Veteran has never required the use of an assistive device as an aid in locomotion or required any special shoes or modifications to any shoes to maintain his ability to walk normally.  

Accordingly, the Board concludes that the preponderance of the evidence is against finding that at any time during the appeal period the Veteran's bilateral stress fractures were productive of more than moderate functional impairment as to either foot and, as such, evaluations in excess of 10 percent for residuals of each stress fracture of a heel is not warranted.  

Extraschedular Consideration

In certain exceptional cases in which the schedular rating criteria do not adequately encompass a claimant's level of disability, an extraschedular rating may be assigned.  See 38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) and Thun v. Peake, 22 Vet. App. 111 (2008).  This determination requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology and, so, are inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See Thun, 22 Vet. App. 111 (2008).  Only then may the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

Even if this were not the case, the disorders by themselves, have not caused marked interference with his employment, i.e., beyond that contemplated by his assigned ratings, or otherwise rendered impractical the application of the regular schedular standards.  Admittedly, the Veteran's overall functional impairment due to his service-connected stress fractures of his heels would hamper his performance in some respects, but certainly not to the level that would require extraschedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  

Addressing specific functional activities as to which the Veteran may be expected to have some impairment, climbing stairs or ladders requires an individual to bear weight on the feet.  This requires bearing weight on the foot, interference with weight-bearing, instability of station, and disturbance of locomotion are considered as functional limitation under the schedular rating criteria under 38 C.F.R. § 4.45.  As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, walking, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  Interference with standing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates instability of station and interference with standing and weight-bearing.  Interference with walking is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing because prolonged walking necessarily involves weight bearing.  Standing from a seated position requires an individual to position himself/herself for standing by using the legs and is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station.

To the extent that any of these activities causes incidental pain in the affected areas, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic, DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a; Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is for schedular consideration rather than an extraschedular consideration, provides guidance for evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the DC applicable to a disability, and is read in conjunction with, and subject to, the relevant DC); see also Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment and the rating schedule contains several provisions, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met and no referral for extraschedular consideration is required.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for PTSD and major depressive disorder is granted.  

An increased rating for residuals of stress fractures of the right heel and the left heel, each evaluated as 10 percent disabling, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


